Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered October 22, 1999, convicting him of arson in the third degree, insurance fraud in the third degree, falsifying business records in the first degree, and falsely reporting an incident in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Orange County, for further proceedings pursuant to CPL 460.50 (5).
The defendant received meaningful representation, and was not deprived of the effective assistance of counsel (see, People v Baldi, 54 NY2d 137; People v Benevento, 91 NY2d 708).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. S. Miller, J. P., Friedmann, Krausman and Florio, JJ., concur.